
	

116 S937 IS: Protecting American Technologies Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 937
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To direct the Secretary of Commerce to require institutions of higher education and other research
			 facilities to obtain deemed export licenses for foreign nationals
			 conducting scientific research at such institutions and facilities, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting American Technologies Act of 2019.
		2.Requirement to obtain deemed export licenses for certain foreign nationals conducting scientific
			 research
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall revise the Export Administration Regulations to require an entity described in subsection (b) to obtain a deemed export license before allowing a foreign national described in subsection (c) access to technology controlled under the Export Administration Regulations for export to the country of nationality of the foreign national.
 (b)Entities describedAn entity described in this subsection is— (1)an institution of higher education in the United States; or
 (2)any public or private entity that conducts scientific research at a facility in the United States.
 (c)Foreign nationals describedA foreign national is described in this subsection if the foreign national— (1)is a student at, or employed by, an entity described in subsection (b); and
 (2)conducts scientific research for the entity. (d)DefinitionsIn this section:
 (1)Deemed export licenseThe term deemed export license means a license for a release in the United States of technology or source code described in section 734.13(b) of the Export Administration Regulations (as in effect on the day before the date of the enactment of this Act).
 (2)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. (3)Foreign nationalThe term foreign national means an individual who is a national (as defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of a country other than the United States.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)TechnologyThe term technology has the meaning given that term in section 772.1 of the Export Administration Regulations (as in effect on the day before the date of the enactment of this Act).
				
